Case 6:20-cv-01301-RRS-PJH Document 56 Filed 12/08/20 Page 1 of 7 PageID #: 89




                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF LOUISIANA
                            LAFAYETTE DIVISION

ROLAND BERNARD JR.                               CIVIL ACTION NO. 6:20-cv-01301

VERSUS                                           JUDGE SUMMERHAYS

OMEGA PROTEIN INC. ET AL.                        MAGISTRATE JUDGE HANNA

                             MEMORANDUM RULING

       Currently pending is the motion to transfer venue, which was filed by

defendant Alpha VesselCo, LLC.            (Rec. Doc. 28).      The motion is opposed.

Considering the evidence, the law, and the arguments of the parties, and for the

reasons fully explained below, the motion is granted.

                                      Background

       This lawsuit was originally filed in the United States District Court for the

Eastern District of Louisiana. In his complaint, the plaintiff, Roland Bernard, Jr.,

alleged that he was a member of the crew of the F/V TERREBONNE BAY, a fishing

vessel owned by defendant Alpha VesselCo LLC and operated by defendant Omega

Protein, Inc.1 He alleged that, on August 28, 2019, he was injured while in the course

and scope of his employment, and he further alleged that his injuries were caused by




1
      The plaintiff’s claim against Omega Protein, Inc. was dismissed (Rec. Doc. 19) because
Alpha VesselCo, LLC admitted that it was both the owner and the operator of the F/V
TERREBONNE BAY (Rec. Doc. 17-1 at 1).
Case 6:20-cv-01301-RRS-PJH Document 56 Filed 12/08/20 Page 2 of 7 PageID #: 90




the fault of the defendants and the unseaworthiness of the vessel. The day before

Mr. Bernard filed his suit, Timmy Minor filed a similar lawsuit in the Western

District of Louisiana, claiming that he too was a member of the F/V TERREBONNE

BAY’S crew and injured in the same incident.2 Both Mr. Bernard and Mr. Minor

were also claimants in a limitation action filed in the Western District and arising

out of the same incident.3

       While this case was pending in the Eastern District, defendant Alpha

VesselCo, LLC filed the instant motion to transfer venue to the United States District

Court for the Western District of Louisiana, arguing that the case should be

transferred either under the Fifth Circuit’s first-to-file rule or alternatively under 28

U.S.C. §1404(a) for the convenience of the parties and witnesses. (Rec. Doc. 28).

After analyzing the issues presented, the judge presiding over the matter in the

Eastern District expressly found that there is substantial overlap between this case

and Mr. Minor’s case, which was filed one day earlier in the Western District,

warranting transfer under the first-to-file rule. (Rec. Doc. 38 at 4). In order to avoid

any statute-of-limitations problems, however, this case was transferred to the



2
       Mr. Minor’s suit is styled Minor v. Omega Protein, Inc., et al., and was assigned Civil
Action No. 6:19-cv-01194 on the Western District’s docket.
3
        The limitation action was entitled In the Matter of the Complaint of Alpha VesselCo, LLC,
as Owner and Operator of F/V TERREBONNE BAY, for Exoneration from or Limitation of
Liability, and was assigned Civil Action No. 6:19-cv-01253 on the Western District’s docket.

                                               2
Case 6:20-cv-01301-RRS-PJH Document 56 Filed 12/08/20 Page 3 of 7 PageID #: 91




Western District for the purpose of having the Western District decide the motion to

transfer. (Rec. Doc. 38 at 4, n. 14).

      In November 2020, Mr. Bernard passed away, and his complaint was

amended to substitute his sons and legal heirs, Roland Bernard, III and Jarrian

Baudoin, as the plaintiffs in this lawsuit. (Rec. Doc. 54).

                                    Law and Analysis

      Alpha argued that this action should be transferred from the United States

District Court for the Eastern District of Louisiana to the United States District Court

for the Western District of Louisiana under the first-to-file rule and then consolidated

with Mr. Minor’s action. The plaintiffs opposed the motion on the basis that the

first-to-file rule is not mandatory and there is no overlap between the injuries and

damages sustained by the two injured men.

      “The Fifth Circuit adheres to the general rule that the court in which an action

is first filed is the appropriate court to determine whether subsequently filed cases

involving substantially similar issues should proceed.”4 “Under the first-to-file rule,

when related cases are pending before two federal courts, the court in which the case

was last filed may refuse to hear it if the issues raised by the cases substantially

overlap.”5 For the rule to be applicable, neither the parties nor the issues in the two


4
      Save Power Ltd. V. Syntek Fin. Corp., 121 F.3d 947, 950 (5th Cir. 1997).
5
      Cadle Co. v. Whataburger of Alice, Inc., 174 F.3d 599, 603 (5th Cir. 1999).

                                              3
Case 6:20-cv-01301-RRS-PJH Document 56 Filed 12/08/20 Page 4 of 7 PageID #: 92




suits must be identical.6 Instead, courts consider factors such as whether the core

issues in the two suits are the same and whether much of the proof adduced in the

two suits would likely be the same.7

       The first-to-file rule promotes comity and sound judicial administration by

maximizing judicial economy and minimizing the risk of inconsistent outcomes.8

The danger of refusing to apply the doctrine is that rulings made by the second-filed

court “would either conflict with a ruling either made [by the first-filed court], rehash

an issue already decided, or trench on a sister court’s treatment of the issue before it

has been reached there.”9 “Therefore, the ‘first to file rule’ not only determines

which court may decide the merits of substantially similar cases, but also establishes

which court may decide whether the second suit filed must be dismissed, stayed or

transferred and consolidated.”10 The second-filed court has discretion to “decline




6
       Save Power Ltd. V. Syntek Fin. Corp., 121 F.3d at 950-51.
7
       Int’l Fid. Ins. v. Sweet Little Mex. Corp., 665 F.3d 671, 678 (5th Cir. 2011).
8
       Green Tree Servicing, LLC .v Clayton, 689 Fed. App’x 363, 367 (5th Cir. 2017) (citing
Cadle Co. v. Whataburger of Alice, Inc., 174 F.3d at 603-04).
9
       Cadle Co. v. Whataburger of Alice, Inc., 174 F.3d at 604.
10
       Sutter Corp. v. P&P Indus., Inc., 125 F.3d 914, 920 (5th Cir. 1997).

                                                 4
Case 6:20-cv-01301-RRS-PJH Document 56 Filed 12/08/20 Page 5 of 7 PageID #: 93




jurisdiction. . . and defer to the first-filed court in order to avoid unnecessary

litigation and the risk of an inconsistent result.”11

       In this case, it is undisputed that Mr. Minor’s case was filed first. The two

lawsuits arose out of the same incident. Both Mr. Minor and Mr. Bernard claimed

that they were seamen working for the same employer and assigned to work on the

same vessel when the accident occurred. Both plaintiffs alleged that they were

injured because an unsecured net fell overboard as the vessel accelerated. The

plaintiffs sued the same defendant and articulated virtually identical factual

allegations and claims regarding the defendant’s negligence and liability. Both

plaintiffs seek remedies under the Jones Act, under the general maritime law for

alleged unseaworthiness, and under the general maritime law for maintenance and

cure. The same witnesses and the same evidence will be necessary to establish both

plaintiffs’ liability claims. Additionally, both plaintiffs were claimants in a related

limitation action. While it is true that each plaintiff will be required to put on

different evidence regarding his own particular injuries, medical care, and damages

calculation, the liability aspects of both men’s claims will be virtually identical. The

facts, the witnesses, the records, and the issues underlying the liability portions of




11
        Burger v. American Maritime Officers Union, 170 F.3d 184, *2 (5th Cir. 1999)
(unpublished opinion) (citing Sutter Corp. v. P&P Indus., Inc., 125 F.3d at 920). See, also, Int’l
Fid. Ins. v. Sweet Little Mex. Corp., 665 F.3d at 677.

                                                5
Case 6:20-cv-01301-RRS-PJH Document 56 Filed 12/08/20 Page 6 of 7 PageID #: 94




the two suits are the same. This Court therefore finds that there is substantial overlap

between the two lawsuits and further finds that closely related factual and legal

questions will have to be addressed in order to resolve the plaintiffs’ claims.

      Having found that there is substantial overlap between this lawsuit and the

suit filed by Mr. Minor, this Court also concludes that the Fifth Circuit’s first-to-file

rule should be applied in this case. While the first-to-file rule is discretionary and

not mandatory, this Court finds that the best course of action would be to unite the

related cases in the same district court in order to minimize the likelihood of

duplicative litigation and inconsistent results, especially since the limitation action

is already pending in this court.

      Alpha alternatively argued that this lawsuit should be transferred from the

Eastern District to the Western District under 28 U.S.C. § 1404 for the convenience

of the parties. The plaintiffs did not address that argument in their briefing;

therefore, it remains unopposed. However, this Court has already decided that this

lawsuit should be transferred in accordance with the first-to-file rule. Therefore, it

is not necessary to address whether the case should be transferred for the

convenience of the parties, and further consideration of that alternative argument is

pretermitted.

                                      Conclusion

      For the foregoing reasons,

                                           6
Case 6:20-cv-01301-RRS-PJH Document 56 Filed 12/08/20 Page 7 of 7 PageID #: 95




      IT IS ORDERED that defendant Alpha VesselCo, LLC’s motion to transfer

venue (Rec. Doc. 28) is GRANTED, and this action is transferred from the United

States District Court for the Eastern District of Louisiana to the United States District

Court for the Western District of Louisiana.

      Signed at Lafayette, Louisiana, this 8th day of December 2020.



                                         ____________________________________
                                         PATRICK J. HANNA
                                         UNITED STATES MAGISTRATE JUDGE




                                           7
